Exhibit 10.25

ACCRETIVE HEALTH, INC.

401 N. Michigan Avenue

Suite 2700

Chicago, Illinois 60611

April 29, 2014

Mr. Joseph Flanagan

 

Re: Amendment to Offer Letter

Dear Joe:

Reference is hereby made to that certain letter agreement by and between you and
Accretive Health, Inc. (the “Company”) dated April 27, 2013 (the “Letter
Agreement”). The Letter Agreement is hereby amended in accordance with
Section 17 of the Letter Agreement as set forth herein (this “Amendment”), and
to the extent that there is any conflict between the terms and conditions of
this Amendment and the terms and conditions of the Letter Agreement, the terms
and conditions of this Amendment will govern and prevail. Capitalized terms used
herein, but not otherwise defined, will have the meanings attributed to such
terms in the Letter Agreement. Except as specifically provided herein, the
Letter Agreement will remain in full force and effect in accordance with all of
the terms and conditions thereof.

Relocation. Your primary work location with the Company will be in Chicago,
Illinois, and you will promptly relocate to the Chicago, Illinois metropolitan
area. You will be entitled to relocation benefits commensurate with your
position in accordance with the Company’s relocation program as in effect from
time to time. In addition, upon presentation of appropriate written
documentation, the Company will reimburse you during your employment with the
Company for (a) monthly housing expenses incurred by you in the Chicago,
Illinois metropolitan area from the date hereof through the second anniversary
of the date hereof, up to a maximum of $6,000 per month, and (b) the cost of a
one-time education consultant, up to a maximum of $2,000. Finally, the Company
will arrange for the purchase of your current residence in Dallas, Texas in
accordance with the Company’s “Guaranteed Offer Program” with OneSource.

Monthly Supplemental Cash Retention Bonus. During the period of your employment
with the Company, you will be entitled to receive a monthly supplemental
retention bonus in the amount of $25,000, payable in cash on a monthly basis in
arrears on the last business day of each calendar month.

One-Time Cash Retention Bonus. You will receive an aggregate cash retention
bonus in an amount equal to $1,700,000 (the “Retention Bonus”), payable on the
second anniversary of the date of this Amendment, subject to your continued
employment with the Company on such anniversary. Notwithstanding the foregoing,
in the event that your employment with the Company terminates as a result of a
termination by the Company without Cause or by you for Good Reason at any time
prior to payment of the Retention Bonus, the Retention Bonus will be paid to you
in a single cash lump sum within sixty (60) days



--------------------------------------------------------------------------------

following the date of such termination, subject to the provisions of
Section 10(c) of the Letter Agreement. In addition, upon the occurrence of a
Change in Control while you remain in the continued employment of the Company
and prior to payment of the Retention Bonus, 50% of the unpaid the Retention
Bonus will be paid to you in a single cash lump sum upon such Change in Control,
with the remaining portion of the Retention Bonus to remain payable in
accordance with the preceding two sentences of this paragraph 3.

Retention Equity Awards. Contemporaneously with your execution of this
Amendment, you will be granted the following Company equity awards, subject to
the approval of the Company’s stockholders of a share reserve increase under its
2010 Stock Incentive Plan on or prior to December 31, 2014 in a sufficient
amount to cover such awards:

Nonstatutory Stock Option. A nonstatutory stock option to purchase 500,000
shares of the Company’s common stock to be subject to such terms and conditions
as are set forth in a nonstatutory stock option agreement substantially in the
form attached hereto as Exhibit A. In the event that the Company’s stockholders
do not approve a share reserve increase under the 2010 Stock Incentive Plan on
or prior to December 31, 2014 in a sufficient amount to cover the foregoing
contemplated stock option grant, in lieu of such stock option grant, the Company
will pay you cash amounts, at the times provided in the schedule below
(collectively, the “Option Replacement Cash Award”), determined by multiplying
(i) the excess (if any, or if none, zero) of the per share closing price of the
Company’s common stock on the applicable vesting date set forth in the schedule
below (or the immediately preceding trading date if such date is not a trading
day) over the per share closing price of the Company’s common stock on the date
of this Amendment, by (ii) the number of shares of common stock that would have
become vested on the applicable vesting date set forth in the following schedule
had the stock option grant contemplated by this Section 4(a) been granted on the
date of this Amendment without any stockholder approval condition, subject to
your continued employment on each applicable vesting date:

 

Vesting Date

  

Number of

Shares

  

Payment Date

April 30, 2014, and the last date of each calendar month thereafter through
February 29, 2016

   20,833    The fifteenth (15th) day of the calendar month immediately
following the applicable vesting date, except that amounts corresponding to the
vesting dates from April 30, 2014 through December 31, 2014 will be paid on
January 15, 2015

March 31, 2016

   20,841    April 15, 2016



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that your employment with the
Company terminates as a result of a termination by the Company without Cause or
by you for Good Reason, in either case, at any time prior to payment of the
final installment payment contemplated by the foregoing schedule for the Option
Replacement Cash Award, any unpaid portion of the Option Replacement Cash Award
as of the date of such termination of employment will be paid to you in a single
cash lump sum within sixty (60) days following the date of such termination,
subject to the provisions of Section 10(c) of the Letter Agreement. In addition,
in the event of a “Change in Control” (as defined in the Nonstatutory Stock
Option Award Agreement by and between you and the Company dated April 27, 2013)
while you remain in the continued employment of the Company and prior to payment
of the final installment payment contemplated by the foregoing schedule for the
Option Replacement Cash Award, 50% of the unpaid portion of the Option
Replacement Cash Award as of the date of such Change in Control will be paid to
you in a single cash lump sum upon such Change in Control, with the remaining
portion of the Option Replacement Cash Award to remain payable in accordance
with the preceding provisions of this paragraph 4(a), assuming the accelerated
portion is applied on a pro rata basis to the remaining installment payments
under the Option Replacement Cash Award.

The amount of the accelerated payments contemplated by the preceding paragraph
will be determined by multiplying (x) the excess (if any, or if none, zero) of
the per share closing price of the Company’s common stock on the date of such
Change in Control or termination of employment (or the immediately preceding
trading date if such date is not a trading day) over the per share closing price
of the Company’s common stock on the date of this Amendment, by (y) the number
of shares of common stock in respect of which you would have otherwise remained
eligible for a cash payment following the date of such Change in Control or
termination of employment in accordance with the schedule set forth above.

For the avoidance of doubt, in the event that the Company’s stockholders approve
a share reserve increase under the 2010 Stock Incentive Plan on or prior to
December 31, 2014 in a sufficient amount to cover the stock option grant
contemplated by this Section 4(a), all of your rights with respect to the Option
Replacement Cash Award will be null and void and without any legal force or
effect whatsoever.

Restricted Stock. An award of 300,000 restricted shares of the Company’s common
stock to be subject to such terms and conditions as are set forth in a
restricted stock award agreement substantially in the form attached hereto as
Exhibit B. In the event that the Company’s stockholders do not approve a share
reserve increase under the 2010 Stock Incentive Plan on or prior to December 31,
2014 in a sufficient amount to cover the foregoing contemplated restricted stock
award, in lieu of such restricted stock award, the Company will pay you cash
amounts, at the times provided in the schedule below (collectively, the
“Restricted Stock Replacement Cash Award”), determined by multiplying (i) the
per share closing



--------------------------------------------------------------------------------

price of the Company’s common stock on the applicable vesting date set forth in
the schedule below (or the immediately preceding trading date if such date is
not a trading day), by (ii) the number of shares of common stock that would have
become vested on the applicable vesting date set forth in the following schedule
had the restricted stock award contemplated by this Section 4(b) been granted on
the date of this Amendment without any stockholder approval condition, subject
to your continued employment on each applicable vesting date:

 

Vesting Date

  

Number of

Shares

  

Payment Date

April 30, 2014, and the last date of each calendar month thereafter through
March 31, 2016

   12,500    The fifteenth (15th) day of the calendar month immediately
following the applicable vesting date, except that amounts corresponding to the
vesting dates from April 30, 2014 through December 31, 2014 will be paid on
January 15, 2015

Notwithstanding the foregoing, in the event that your employment with the
Company terminates as a result of a termination by the Company without Cause or
by you for Good Reason, in either case, at any time prior to payment of the
final installment payment contemplated by the foregoing schedule for the
Restricted Stock Replacement Cash Award, any unpaid portion of the Restricted
Stock Replacement Cash Award as of the date of such termination of employment
will be paid to you in a single cash lump sum within sixty (60) days following
the date of such termination, subject to the provisions of Section 10(c) of the
Letter Agreement. In addition, in the event of a “Change in Control” (as defined
in the Restricted Stock Award Agreement by and between you and the Company dated
April 27, 2013) while you remain in the continued employment of the Company and
prior to payment of the final installment payment contemplated by the foregoing
schedule for the Restricted Stock Replacement Cash Award, 50% of the unpaid
portion of the Restricted Stock Replacement Cash Award as of the date of such
Change in Control will be paid to you in a single cash lump sum upon such Change
in Control, with the remaining portion of the Restricted Stock Replacement Cash
Award to remain payable in accordance with the preceding provisions of this
paragraph 4(b), assuming the accelerated portion is applied on a pro rata basis
to the remaining installment payments under the Restricted Stock Replacement
Cash Award.

The amount of the accelerated payments contemplated by the preceding paragraph
will be determined by multiplying (x) the per share closing price of the
Company’s common stock on the date of such Change in Control or termination of
employment (or the immediately preceding trading date if such date is not a
trading day), by (y) the number of shares of common stock in respect of which
you would have otherwise remained eligible for a cash payment following the date
of such Change in Control or termination of employment in accordance with the
schedule set forth above.



--------------------------------------------------------------------------------

For the avoidance of doubt, in the event that the Company’s stockholders approve
a share reserve increase under the 2010 Stock Incentive Plan on or prior to
December 31, 2014 in a sufficient amount to cover the restricted stock award
contemplated by this Section 4(b), all of your rights with respect to the
Restricted Stock Replacement Cash Award will be null and void and without any
legal force or effect whatsoever.

Extension of Post-Termination Exercise Period under Sign-On Stock Option.
Pursuant to Section 7(a) of the Letter Agreement, you were granted a
nonstatutory option to purchase 800,000 shares of the Company’s common stock
under a Nonstatutory Stock Option Award Agreement dated April 27, 2013.
Notwithstanding any other provision in such Nonstatutory Stock Option Award
Agreement to the contrary, in the event of your termination of employment by the
Company without Cause or by you for Good Reason at any time, the vested portion
of such nonstatutory stock option as of the date of such termination will remain
exercisable for a period equal to sixty (60) days following the date of such
termination, plus such additional period that corresponds to the period of your
employment with the Company following the date of this Amendment (but in no
event beyond the earlier of two (2) years following the date of such termination
and the maximum stated term of the stock option under the award agreement).

Professional Fees. Upon presentation of appropriate documentation, the Company
will pay or reimburse you for your reasonable counsel fees incurred in
connection with the negotiation and documentation of this Amendment, up to a
maximum of $50,000 which will be paid within sixty (60) days following the date
hereof.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

This Amendment is intended to be a binding obligation on you and the Company. If
this Amendment accurately reflects your understanding of your new compensation
arrangements with the Company, please sign and date one copy of this Amendment
and return the same to us for the Company’s records. You should make a copy of
the executed Amendment for your records.

 

Very truly yours,

/s/ Daniel Zaccardo

Daniel A. Zaccardo
Senior Vice President, General Counsel and Corporate Secretary

The above terms and conditions accurately reflect our understanding regarding
the terms and conditions of this Amendment, and I hereby confirm my agreement to
the same.

 

Dated: April 29, 2014  

/s/ Joseph Flanagan

  Joseph Flanagan

Signature Page - Amendment to Joseph Flanagan Offer Letter Agreement



--------------------------------------------------------------------------------

EXHIBIT A

NONSTATUTORY STOCK OPTION AWARD AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT B

RESTRICTED STOCK AWARD AGREEMENT